              Case 1:20-cv-00231-SAB Document 45 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   KELLI ROTH,                                         Case No. 1:20-cv-00231-SAB

11                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
12          v.                                           DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
13   PTGMB LLC,                                          OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
14                  Defendant.
                                                         (ECF No. 44.)
15

16

17          On February 12, 2020, Kelli Roth (“Plaintiff”) filed this action individually and behalf of

18 all others similarly situated, pursuant to the Telephone Consumer Protection Act. (ECF No. 1.)

19 On November 12, 2020, a stipulation was filed dismissing this action with prejudice as to
20 Plaintiff Kelli Roth, and with each party to bear its own costs and fees. (ECF No. 44.) The

21 stipulation specifies that any claims of putative class members are dismissed without prejudice.

22 (Id.) In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

23 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

24 dismissed with prejudice as to Plaintiff Kelli Roth, without prejudice as to putative class

25 members, and without an award of costs or attorneys’ fees.

26 / / /
27 / / /

28 / / /


                                                     1
              Case 1:20-cv-00231-SAB Document 45 Filed 11/13/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
